          1   FISHER &PHILLIPS LLP
              SCOTT M. MAHONEY,ESQ.
          2
              Nevada Bar No. 1099
          3
              300 S. Fourth Street
              Suite 1500
          4   Las Vegas, NV 89101
              Telephone: (702)252-3131
          5   E-Mail Address: sinahoney~,fisherphillips.com
              Attorney for Defendants,
          6
              Be Amazed Sandwich Co., Inc. and
          7   Michael Solomon

          s                          UNITED STATES DISTRICT COURT

          9                                   DISTRICT OF NEVADA

         to   DALLAS LYNCH,on behalf of herself and ) Case No. 2:18-cv-2425-APG-GWF
              all others similarly situated;        )
         11                                           STIPULATION AND ORDER TO
  0
                                         Plaintiff,   EXTEND TIME TO RESPOND
~ o      12
                                                      TO COMPLAINT
~~ o
  °~ ~   13   v.                                             (Fourth Request)
  ~ ~
         14   BE AMAZED SANDWICH CO.,INC. d/b/a
~ ~z          AND a/k/a CAPRIOTTI'S SANDWICH
~~~      is   SHOP; MICHAEL SOLOMON,an
  ~ ~
~ ~
  w>          individual; DOES 1 through 50; inclusive,
    ~    16
  o~
~ ~      17                           Defendant(s).

         18
                     IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
         19
              record that Defendants will have an extension of time up to and including May 24, 2019
         20
              to answer or otherwise respond to Plaintiff's Complaint. This is the fourth request for
         21
              an extension ofthis deadline.
         22
                     The Complaint sets forth a purported wage and hour class action. Plaintiff's
         23
              lead counsel has had to deal with a recent medical emergency relating to a family
         24
              member, and it was not until April 15, 2019 that Plaintiff was able to send Defendant a
         25
              report from a third party analyzing the alleged damages of the purported class members,
         26
              along with a request for mediation. Defendant will need time to review this analysis
         27

         28
       1   and consider mediation. Also, defense counsel is currently in day seven of a jury trial.
       2   FISHER &PHIL          —                              GABROY LAW OFFICES
       3
           By:                                                  By:           /s/
       4
           Scott" M. Mahoney, Esq.                              Christian Gabroy, Esq.
           300 S. Fourth Street                                 The District at Green Valley Ranch
       5   Suite 1500                                           170 South Green Valley Parkway
           Las Vegas. NV 89101                                  Suite 280
       6   Attorney for Defendants                              Henderson, NV 89012
                                                                Attorney for Plaintiff
       7

       s                                        IT IS SO ORDERED:

       a
                                                UNITED STATES DISTRICT JUDGE
      10
                                                           April 19, 2019
                                                Dated:
      11

      12

      13

      14

      15

      16
~ ~
oa
M     17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                         -2-
           35282225
